UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4974



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RODNEY LAMONT ROBINSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (3:04-cr-00349-REP)


Submitted:   May 7, 2007                      Decided:   May 24, 2007


Before NIEMEYER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Acting Federal Public Defender, Carolyn V.
Grady, Assistant Federal Public Defender, Richmond, Virginia, for
Appellant. Chuck Rosenberg, United States Attorney, Sara E.
Flannery, Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Rodney Lamont Robinson appeals the district court’s order

revoking   his       supervised   release    and   imposing      a   sentence    of

forty-two months’ imprisonment.          Robinson contends he was denied

due   process    because    the   district   court      relied   solely     on   his

uncorroborated confession in finding he had violated the conditions

of his supervised release. We review the district court’s decision

to revoke a defendant’s supervised release for abuse of discretion.

United States v. Copley, 978 F.2d 829, 831 (4th Cir. 1992).                      The

district court need only find a violation of a condition of

supervised release by a preponderance of the evidence.                  18 U.S.C.

§ 3583(e)(3) (2000).

           After reviewing the materials in the joint appendix, we

conclude the district court did not abuse its discretion in finding

by a preponderance of the evidence that Robinson violated the

conditions      of   his   supervised   release    by    committing     a   crime.

Robinson’s argument that the court erred in relying solely on his

uncorroborated confession is unavailing as a revocation hearing is

not a part of the criminal prosecution, and the traditional rules

of evidence are not applicable.         See Fed. R. Evid. 1101(d)(3).

           Robinson also contends that his sentence is procedurally

unreasonable.        He argues that his advisory guideline range was

improperly calculated because it was based on the court’s incorrect

factual finding that he had committed a crime.                       As the court


                                     - 2 -
properly determined that Robinson had violated the conditions of

his supervised release by committing a crime, and Robinson does not

allege that the range is otherwise improper, we conclude Robinson’s

sentence is reasonable.

          We therefore affirm the order of the district court.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -